Interim Decision #2197

MATTER OF OUM

In Deportation Proceedings
A-12297563

A-13814164

Decided by Board April 19, 1973
An alien recipient of a Fulbright Travel Grant who entered the United States in
1961 as a nonimmigrant student under section 101(a)(15)(F)(i) of the Immigration and Nationality Act, as amended; whose status was changed in 1962 to
that of an exchange visitor under section 101(a)(15XJ) of the Act; and who has
received no Government financing since his arrival in this country, has not
participated in an exchange program "financed in whole or in part, directly or
indirectly, by en agency of the Government of the United States" within the
contemplation of section 212(e) of the Act, as amended. Hence, such alien is
not subject to the two-year foreign residence requirement applicable to
exchange visitors.
CHARGE:

Order: Act of 1952—Section 241(a)(2) [8 U.S.C. 1251(a)(2)]—After admission as
nonimmigrants under section 101(a)(15), remained
longer than permitted.
ON BEHALF OF SERVICE:

ON BEHALF OF RESPONDENTS:

Howard L. Kushner, Esquire
730 Main Street
Niagara Falls, New York 14301

David L. Milhollan
Appellate Trial Attorney
Gordon W. Sacks
Trial Attorney

This is an appeal from an order of a special inquiry officer
finding the respondents deportable, denying their requests for
adjustment of status, and granting them the privilege of voluntary departure. The matter will be remanded to the special inquiry
officer for a new determination regarding the respondents' applications for adjustment of status under section 245 of the Immigration and Nationality Act.
The respondents are husband and wife, both natives and citizens of Korea. The male respondent entered the United States in
September 1961 as a student under section 101(aX15XFXi) of the
Immigration and Nationality Act. He was the recipient of a
Fulbright Travel Grant. In 1962 he changed his status to that of
340

Interim Decision #2197
an exchange visitor under section 101(a)(15XJ) of the Act, and in
Apri11964 the female respondent entered the United States as the
spouse of an exchange visitor pursuant to section 101(aX15XJ).
In August 1969 deportation proceedings were instituted against
both respondents, charging that after their admission as nonimmigrants they had remained beyond September 30, 1968 without
permission or authority. The proceedings were reopened in 1970 to
determine the effect on respondents of an amendment to section
212(e) of the Act which pertains to the availability of section 245
relief to certain exchange visitors.
As amended by Public Law 91-225, section 212(e) provides in
pertinent part:
No person admitted under section 101 (a)(15)(J) or acquiring such status after
admission whose (i) participation in the program for which he came to the
United States was financed in whole or in part, directly or indirectly, by an
agency of the Government of the United States or by the government of the
country of his nationality or his last residence ... shall be eligible to apply for
... permanent residence ... until ... such person has resided and been
physically present in the country of his nationality or his last residence for an
aggregate of at least two years following departure from the United States.
•••

The special inquiry officer determined that the male respondent's receipt of a Fulbright Travel Grant constituted financing by
the government of the United States within the scope of amended
section 212(e), and thus subjected the respondents to the two -year
foreign residence requirement of that section.
We disagree. The male respondent received the grant prior to
his entry as a student under section 101(aX15)(FXD of the Immigration and Nationality Act. There is no evidence that he was
participating in an exchange visitor program at that time. A year
after his arrival in the United States he complied with a suggestion that he take steps to have his status changed to that of an
exchange visitor under section 101(a)(15)(J) of the Immigration and
Nationality Act. He has received no government financing since
his arrival in the United States. On the facts of this record cv'e

cannot find that his participation in an exchange program was
financed in whole or in part, directly or indirectly, by an agency of
the United States Government, within the contemplation of
amended section 212(e). We conclude that the respondents are
statutorily eligible for section 245 relief. We shall, therefore,
remand this matter to the special inquiry officer for his determination regarding the respondents' applications for adjustment of
status.
ORDER: It is ordered that this matter be remanded to the
special inquiry officer for further proceedings consistent with the

foregoing opinion.
341

